     Case 2:15-cv-00531-RFB-EJY Document 425 Filed 12/11/20 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   NEWMARK GROUP, INC., G&E                                  Case No. 2:15-cv-00531-RFB-EJY
     ACQUISITION COMPANY, LLC, and BGC
 5   REAL ESTATE OF NEVADA, LLC,
 6                  Plaintiffs,
 7          v.                                                              ORDER

 8   AVISON YOUNG (CANADA) INC.;
     AVISON YOUNG (USA) INC.; AVISON
 9   YOUNG-NEVADA, LLC, MARK ROSE,
     THE NEVADA COMMERCIAL GROUP,
10   JOHN PINJUV, and JOSEPH KUPIEC; DOES
     1 through 5; and ROE BUSINESS ENTITIES
11   6 through 10,
12                  Defendants.
13

14          Before the Court is Plaintiffs’ Motion for Leave to Redact and Seal Exhibits to, and
15   Sections of, Plaintiffs’ Reply in Support of Plaintiffs’ Motion to Compel [ECF No. 397]. ECF No.
16   412. No response to this Motion was filed by Defendants.
17          As the party seeking to seal a judicial record, Plaintiffs must meet their burden of overcoming
18   the strong presumption in favor of access and public policies favoring disclosure. Kamakana v. City
19   and Cnty. of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006) (holding that those who seek to
20   maintain the secrecy of documents attached to dispositive motions must meet the high threshold of
21   showing that “compelling reasons” support secrecy). However, where a party seeks to seal
22   documents attached to a non-dispositive motion, the “public policies that support the right of access
23   to dispositive motions … do not apply with equal force … .” Kamakana, 417 F.3d at 1179 (citation
24   omitted).
25          The mere fact that the production of records may lead to a party’s embarrassment,
26   incrimination, or exposure to further litigation will not alone compel the court to seal its
27   records. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1136 (9th Cir. 2003). Compelling
28   reasons require a demonstration of something more, such as when court files have become a vehicle
                                                     1
     Case 2:15-cv-00531-RFB-EJY Document 425 Filed 12/11/20 Page 2 of 2




 1   for improper purposes, including use of records to gratify private spite, promote public scandal,

 2   disseminate libelous statements, or circulate trade secrets. Nixon v. Warner Commc’ns, 435 U.S.

 3   589, 598 (1978).

 4          The Court considered the Motion and the documents sought to be sealed. The Court finds

 5   Exhibits 1 (and its subparts), 3, 4, 5, 6, and 7 are properly sealed.

 6          The Court further finds Exhibits 2 and 8 contain no information that warrants sealing.

 7          Accordingly, IT IS HEREBY ORDERED that Plaintiffs’ Motion for Leave to Redact and

 8   Seal Exhibits to, and Sections of, Plaintiffs’ Reply in Support of Plaintiffs’ Motion to Compel [ECF

 9   No. 397] (ECF No. 412) is GRANTED in part and DENIED in part.

10          IT IS FURTHER ORDERED that Exhibits 1, 3, 4, 5, 6, and 7 shall remain sealed. Pages in

11   Plaintiff’s Reply (ECF No. 410) that are redacted based on reference to these Exhibits or the contents

12   thereof shall remain redacted.

13          IT IS FURTHER ORDERED that because the Court finds Exhibits 2 and 8 contain no

14   information that warrants sealing, the Court shall temporarily maintain these documents as sealed

15   providing the parties through and including December 21 to submit additional information and

16   argument should either or any party wish to have the Court reconsider its conclusion regarding these

17   Exhibits. If nothing additional is submitted, these Exhibits shall be unsealed on December 22, 2020,

18   and Plaintiffs shall resubmit its Reply in Support of the Motion to Compel (ECF No. 410) removing

19   redactions referencing these Exhibits or the contents thereof.

20          DATED: December 11, 2020

21

22
                                                    ELAYNA J. YOUCHAH
23                                                  UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                        2
